                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


United States of America

     v.                             Criminal No. 16-cr-00157-LM
                                    Opinion No. 2020 DNH 042
Leeland Eisenberg


                            O R D E R

     Defendant pled guilty to one count of bank robbery and one

count of possession of cocaine in February 2017.    This court

sentenced defendant to 60 months of imprisonment, three years of

supervised released, and restitution in the amount of $1,160.00.

Defendant is currently housed at the Federal Correctional

Institution in Terre Haute, Indiana (“FCI Terre Haute”).      He

requests that the court transfer him to the Federal Medical

Center in Devens, Massachusetts (“FMC Devens”) for the remainder

of his sentence so that he can receive appropriate medical care

and monitoring of his heart condition.    Probation filed a

response to defendant’s motion deferring to the Bureau of

Prisons’ (“BOP”) judgment about defendant’s placement.    The

government has filed no response.   The court denies defendant’s

motion for the reasons explained below.



                           BACKGROUND

     Defendant has experienced several massive heart attacks and

other major cardiac episodes that have caused serious damage to
his heart.   He has a pacemaker and a defibrillator implanted in

his chest to assist the functioning of his heart.      In January

2020, defendant suffered another cardiac episode while

incarcerated at FCI Terre Haute.       He claims that he was provided

inadequate medical care during that episode and that FCI Terre

Haute is not equipped to closely monitor his condition.

Defendant also asserts that, following this recent episode, his

physician informed him that he needs a heart transplant but that

he would not be approved for one while incarcerated.

     Defendant is scheduled to be released to a residential

reentry center in September 2020.      His sentence will then expire

in November 2020.   He requests that this court transfer him to

FMC Devens based on his heart condition and the need for close

monitoring of that condition.   In further support, he avers that

he will ultimately be released to Massachusetts, so transferring

him to FMC Devens would allow him to see his family and

facilitate continuity of care for his condition after he is

released.



                            DISCUSSION

     The legal basis of defendant’s request is unclear; he cites

no legal authority in support of his request for a transfer to

FMC Devens to receive better medical care.      “Federal courts

sometimes will ignore the legal label that a pro se litigant

                                   2
attaches to a motion and recharacterize the motion in order to

place it within a different legal category.”       Castro v. United

States, 540 U.S. 375, 381 (2003).       A court may recharacterize a

pro se litigant’s request “to avoid an unnecessary dismissal, to

avoid inappropriately stringent application of formal labeling

requirements, or to create a better correspondence between the

substance of a pro se motion’s claim and its underlying legal

basis.”   Id. (citations omitted).     Favorably construed,

defendant’s motion to transfer could be characterized as either

a petition for writ of habeas corpus pursuant to 28 U.S.C. §

2241 or as a civil rights action based on inadequate medical

care.   However, as explained below, in either case, this court

cannot grant defendant relief.



I.   Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241

     Defendant’s motion could be construed as a request that he

be afforded a less restrictive form of custody at FMC Devens.

Such a request is a proper basis for a habeas petition under 28

U.S.C. § 2241.   See Gonzalez-Fuentes v. Molina, 607 F.3d 864,

873 (1st Cir. 2010); see also Garcia v. Spaulding, 324 F. Supp.

3d 228, 234 (D. Mass. 2018) (concluding that litigant’s request

to serve civil commitment at civilian hospital rather than

federal prison was proper § 2241 petition because it sought

change in level of confinement).       But a § 2241 petition may be

                                   3
brought only in the district court with jurisdiction over the

prisoner’s custodian.   United States v. Barrett, 178 F.3d 34, 50

n.10 (1st Cir. 1999); see also Rumsfeld v. Padilla, 542 U.S.

426, 447 (2004).   Defendant is housed at FCI Terre Haute—

outside of this court’s jurisdiction.    Thus, construing this

suit as a habeas petition under § 2241, this court lacks

jurisdiction to grant defendant’s requested relief.    See, e.g.,

Cameron v. United States, 506 F. Supp. 2d 92, 94 (D.P.R. 2007)

(concluding that court lacked jurisdiction over § 2241 petition

filed by prisoner incarcerated in out-of-state prison).



II.   Civils Rights Action

      Alternatively, defendant’s motion could be construed as a

civil rights action claiming that he has received inadequate

medical treatment at FCI Terre Haute and seeking the injunctive

relief of transfer to FMC Devens.    “[I]f [defendant] is seeking

a different program or location or environment, then he is

challenging the conditions rather than the fact of his

confinement and his remedy is under civil rights law.”

Gonzalez-Fuentes, 607 F.3d at 873 (quoting Graham v. Broglin,

922 F.2d 379, 381 (7th Cir. 1991)).     A claim of inadequate

medical treatment while in legal custody brought against federal

actors is ordinarily brought as a civil rights suit for damages

or injunctive relief pursuant to” Biven v. Six Unknown Named

                                 4
Agents, 403 U.S. 388 (1971).   Kamara v. Farquharson, 2 F. Supp.

2d 81, 89 (D. Mass. 1998).

    Even construing defendant’s motion as a putative Bivens

action, the court cannot grant relief because it lacks

jurisdiction.   See Trujillo v. Williams, 465 F.3d 1210, 1217

(10th Cir. 2006) (holding, in suit by pro se prisoner, that

court may sua sponte consider lack of personal jurisdiction when

the defense is “obvious on the face of the complaint”).

Defendant has not alleged any facts supporting this court’s

exercise of personal jurisdiction over the Indiana prison

medical professionals who allegedly failed to provide him

adequate medical care, or the Indiana prison officials who have

the power to transfer him to another facility.    See Banks v.

Partyka, No. CIV-07-0331-F, 2007 WL 2693180, at *5-6 (W.D. Okla.

Sept. 11, 2007) (dismissing pro se prisoner’s Bivens action

against North Carolina prison psychologist because court lacked

personal jurisdiction over defendant).    This court therefore

lacks jurisdiction to grant relief on defendant’s putative

Bivens action for inadequate medical care.

     In sum, whether defendant’s motion is construed as a § 2241

habeas petition or a Bivens action, the court lacks jurisdiction

to grant defendant the relief he seeks.    The court notes that,

in response to defendant’s motion, the Probation Office notified

the court that the BOP is currently reassessing defendant’s

                                 5
medical classification to determine whether transfer to a

different facility is appropriate.     It is therefore possible

that defendant will obtain his requested relief as a result of

BOP’s reassessment. 1



                            CONCLUSION

      For the foregoing reasons, this court lacks jurisdiction to

grant defendant’s requested relief.     The court therefore denies

defendant’s motion for a transfer to FMC Devens (doc. no. 31)

without prejudice to his refiling in the United States District

Court for the Southern District of Indiana. 2

      SO ORDERED.



                               __________________________
                               Landya McCafferty
                               United States District Judge

March 19, 2020

cc:   Leiland Eisesnberg, pro se
      Counsel of Record
      U.S. Probation
      U.S. Marshal




      1In the interim, the BOP has moved defendant to a cell that
is closer to the medical unit.

      2The court finds the record insufficient to warrant a
transfer under 28 U.S.C. § 1631.

                                   6
